Citation Nr: 1816820	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include anxiety and major depressive disorder.

2. Entitlement to a total rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Julie L. Glover, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran had active service from August 2003 through August 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Waco, Texas, Department of Veterans Affairs Regional Office (RO).  

The issue of an acquired psychiatric disability was initially claimed and adjudicated as two separate issues; entitlement to service connection for anxiety and entitlement to service connection for depression.  However, the United States Court of Appeals for Veterans Claims (Court) has held that such claims amount to a claim of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, in accordance with Clemons, the Board has recharacterized the issues on appeal.

As a result of the grant below, the claim for TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran did not have a diagnosis of a chronic psychiatric condition before active duty service.

2.  The Veteran was treated during service for anxiety, and the medical evidence is at least in equipoise as to whether his current psychiatric conditions began during  service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that his current acquired psychiatric disability is related to his active service.  A review of the Veteran's service treatment records shows that he was diagnosed with and treated for anxiety during active service.  Notably, this claim has been denied by the AOJ on the basis that the Veteran's acquired psychiatric disability pre-existed service and was not aggravated by service.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (b) (2017).  Further, only conditions that are recorded in physical examination reports are to be considered as noted.  Paulson v. Brown, 7 Vet. App. 466 (1995).

At the time of his July 2003 enlistment examination, the Veteran reported a history of nervous trouble and that he had suffered an anxiety attack in May 2003.  He was referred for a psychiatric consultation to determine his suitability for service.  A July 2003 psychiatric consultation report notes the Veteran's reported history of one anxiety attack that resulted in treatment in an emergency room and was determined to be related to work stress.  The July 2003 report notes a diagnosis of "situational stress disorder, transient, non-recurrent episode" and such diagnosis is noted on the Veteran's enlistment medical evaluation report, which also notes that the Veteran was normal on clinical psychiatric evaluation.  Pursuant to the psychiatric consultation, the Veteran was found suitable for service and eligible for enlistment.
Based on the four corners of the enlistment documents, it cannot be said that he had a chronic psychiatric disorder prior to entering service.  Rather, those documents clearly show he had a transient and non-recurring episode of anxiety.  The words "transient" and "non-recurring," in conjunction with the fact he was found normal at entry, clearly shows his symptoms were not chronic, not continuing, and not present at entry.  Although this single episode was noted on entry, it cannot be said he had a chronic anxiety disorder before service.  This conclusion is further bolstered by the 2014 opinion from Dr. Lok. 

The only opinion to the contrary is from the 2013 VA examiner who concluded the Veteran's disability "clearly and unmistakably pre-existed" active service.  That conclusion, however, consisted of a single sentence with no rationale and no reference to the entrance exam findings that the symptoms were transient and non-recurring.  This conclusion is entitled to no evidentiary weight.  The Board affords more weight to the contemporaneous enlistment records summarized above.  Had the military medical providers found that the reported history of an anxiety episode warranted a diagnosis of a chronic condition, they would have found such.  Instead, they found him suitable for entry, with a normal psychiatric exam, and classified this episode as transient and non-recurring.  

The Veteran was treated for anxiety during service and provided various medications in 2004-2005.  Within the first year of his separation from service, he complained of various psychiatric symptoms that had begun during service and continued.  Although a VA examiner in 2011 concluded no mental health diagnosis was warranted, VA outpatient records show prescription of anti-depressants in 2011.  Ultimately, he was diagnosed with major depressive disorder and adjustment disorder with anxiety and depressed mood. 

There are conflicting opinions on the relationship between the current psychiatric condition and service.  A VA examiner concluded in 2012 that the current diagnosis of MDD is less likely as not related to his military service because the depressive disorder had developed since his discharge from service and is mainly a result of current unemployment.  Dr. Lok concluded in 2014 that the Veteran's MDD developed during service as a result of certain events that happened before his discharge.  Both opinions were provided by psychologists, so there is no reason to favor one over another.  Both examiners state they reviewed the Veteran's service and post-service medical records; they merely reached different conclusions as to what those records established.  

When VA has two equally probative medical opinions, the benefit of the doubt should be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). 

The Board considers the Veteran's in-service treatment and credible lay statements concerning his symptoms, along with the positive 2014 medical opinion, and finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that service connection for an acquired psychiatric disorder is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and major depressive disorder, is granted.




	(CONTINUED ON NEXT PAGE)
REMAND

Regarding the claim of entitlement to a TDIU, this claim cannot be adjudicated until the RO assigns a disability rating for the psychiatric condition.  

The RO should assign a disability rating for the psychiatric condition, then readjudicate the claim for TDIU. If it remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


